         Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 1 of 15                                     FILED
                                                                                                   2021 May-06 AM 09:38
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

The Five Mile Creek Greenway Capital                )
Improvement Cooperative District,                   )
                                                    )
        Plaintiff,                                  )
                                                    )
        v.                                          )       Case No. 2:20-cv-01037-KOB
                                                    )
Corner Stone Ranch, Inc., an                        )
Alabama Non-Profit Corporation,                     )
                                                    )
        Defendant.                                  )

                                   MEMORANDUM OPINION

        Defendant Corner Stone Ranch, Inc.’s “Motion to Dismiss for Lack of Subject-Matter

Jurisdiction” (doc. 11) requires this court to determine whether it has federal question subject-

matter jurisdiction over plaintiff Five Mile Creek Greenway’s state-law claim to quiet title to a

railroad right-of-way that bisects Corner Stone Ranch’s property. Five Mile Creek’s suit asks this

court to declare rights that Five Mile Creek would have only under the federal National Trails

System Act. Because a determination of those rights will require the court to interpret and apply

that Act, the court concludes that Five Mile Creek’s suit “arises under” federal law. Accordingly,

the court will DENY Corner Stone Ranch’s motion.

I.      Factual and Procedural Background

        Corner Stone Ranch does not rely on material outside of the complaint to argue that this

court lacks subject-matter jurisdiction over this case. Accordingly, Corner Stone Ranch has

brought a facial challenge to Five Mile Creek’s complaint under Fed. R. Civ. P. 12(b)(1) and

12(h)(3). “A facial attack on the complaint requires the court merely to look and see if the

plaintiff has sufficiently alleged a basis of subject matter jurisdiction, and the allegations in [its]



                                                   1
         Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 2 of 15




complaint are taken as true for the purposes of the motion.” McElmurray v. Consol. Gov’t of

Augusta-Richmond Cnty., 501 F.3d 1244, 1251 (11th Cir. 2007) (quoting Lawrence v. Dunbar,

919 F.2d 1525, 1529 (11th Cir. 1990)) (internal alterations omitted).

       This case concerns a narrow strip of land (the Disputed Property) in Jefferson County,

Alabama upon which Five Mile Creek seeks to build a public recreational trail. CSX

Transportation, Inc. used the Disputed Property as a railroad right-of-way; and in 2018, CSX

conveyed the Disputed Property to Five Mile Creek by quitclaim deed. (Doc. 1 at 3–7). The

Disputed Property bisects property owned by Corner Stone Ranch, and Five Mile Creek alleges

that Corner Stone Ranch acquired its property through a 2008 deed that expressly excludes the

Disputed Property as described as “any portion of the property…lying within a railroad right-of-

way”. (Doc. 1 at 8). Accordingly, under Alabama law, the Corner Stone Ranch property

constitutes the “servient estate;” or, in other words, the property “burdened” by the railroad right-

of-way. See Monroe Cnty. Comm’n v. Nettles, 288 So. 3d 452, 454 (Ala. 2019).

       Five Mile Creek now seeks to build a public recreational trail on the Disputed Property

under § 8(d) of the National Trails System Act, 16 U.S.C. § 1247(d), also known as the Trails

Act. Corner Stone Ranch opposes Five Mile Creek’s efforts; according to Five Mile Creek,

Corner Stone Ranch “has now taken the position that it owns the Disputed Property and that

[Five Mile Creek] does not have any rights to the Disputed Property.” (Doc. 1 at 9).

       Five Mile Creek claims that this court may exercise jurisdiction over this case because it

“arises under” the Trails Act for purposes of 28 U.S.C. § 1331. Because the Trails Act prevents a

state-law “abandonment” of a railroad right-of-way from taking place under certain

circumstances, the court will describe the intersection of the Trails Act and state common law to

provide background to Five Mile Creek’s claim of jurisdiction. Congress passed the Trails Act in



                                                 2
          Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 3 of 15




an effort to “preserve shrinking rail trackage by converting unused rights-of-way to recreational

trails.” Preseault v. I.C.C., 494 U.S. 1, 5 (1990). Congress achieved this goal through the

“exclusive and plenary” authority of the Surface Transportation Board (formerly the Interstate

Commerce Commission) to regulate the abandonment of railroad rights-of-way. Preseault, 494

U.S. at 8 (quoting Chi. & N.W. Transp. Co. v. Kalo Brick & Tile Co., 450 U.S. 311, 321 (1981));

Monroe Cnty. Comm’n v. Nettles, 288 So. 3d 452, 454 (Ala. 2019). Under state common law, a

right-of-way or easement generally reverts to the servient—or burdened—estate upon

abandonment. Nettles, 288 So. 3d at 458–59. But as to railroad rights-of-way, “[f]ederal law

dictates when abandonment occurs.” Barclay v. United States, 443 F.3d 1368, 1374 (Fed. Cir.

2006).

         And under the Trails Act, the interim trail use of railroad rights-of-way does not

constitute an “abandonment” of the right-of-way, so long as the owner of the right-of-way

preserves it for possible future railroad use. Barclay, 443 F.3d at 1373 (quoting Caldwell v.

United States, 391 F.3d 1226, 1233 (Fed. Cir. 2004)). In other words, “[t]he Trails Act prevents a

common law abandonment of the railroad right-of-way from being effected, thus precluding state

law reversionary interests from vesting.” Jackson v. United States, 135 Fed. Cl. 436, 443 (2017)

(citing Caldwell, 391 F.3d at 1229). Courts commonly refer to this process as “railbanking.” See,

e.g., Nettles, 288 So. 3d at 454 (quoting Burnett v. United States, 139 Fed. Cl. 797, 801–02

(2018)). See also 16 U.S.C. § 1247(d) (“if such interim use is subject to restoration or

reconstruction for railroad purposes, such interim use shall not be treated…as an abandonment of

the use of [the right-of-way] for railroad purposes”).

         To take advantage of Trails Act’s railbanking provision, a party that seeks to use the

right-of-way as a recreational trail must negotiate a trail use agreement with the railroad. While



                                                  3
            Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 4 of 15




the potential trail operator and the railroad negotiate trail use, the Surface Transportation Board

issues a Notice of Interim Trail Use (NITU), which “[stays] railroad abandonment during the

pendency of trail use.” Barclay, 443 F.3d at 1371. And “[i]f the railroad and the trail operator

reach an agreement, the NITU extends indefinitely to permit interim trail use.” Barclay, 443 F.3d

at 1371 (quoting Caldwell, 391 F.3d at 1230).

           In this case, the STB issued but vacated NITUs to the Jefferson County Commission and

to the City of Fultondale before it finally issued a third NITU in 2015 to allow CSX and Five

Mile Creek to negotiate trail use. (Doc. 1 at 5–8). CSX then conveyed the Disputed Property to

Five Mile Creek by a 2018 quitclaim deed. (Doc. 1 at 7). Under the terms of the Purchase Sale

Agreement between Five Mile Creek and CSX, Five Mile Creek acknowledged that the Disputed

Property “remained subject to the jurisdiction of the STB…which retained the right to compel

the reactivation of rail service” on the Disputed Property. (Doc. 1 at 7).

           The parties now disagree as to the ownership of the Disputed Property and—if Five Mile

Creek owns the Disputed Property—as to Five Mile Creek’s rights to build a recreational trail on

the Disputed Property. So, Five Mile Creek brought this suit for Declaratory Judgment (Count I)

and to Quiet Title to the Disputed Property under Ala. Code §§ 6-6-541, et seq. (Count II). Five

Mile Creek asks this court to declare that it has “access to the Disputed Property for the

construction of a recreational trail authorized by” the Trails Act and to declare that, pursuant to

the Trails Act, it “owns and has title to the…Disputed Property.” (Doc. 1 at 10). Five Mile Creek

asserts that this court has jurisdiction pursuant to 28 U.S.C. § 1331 (so-called “federal question”

jurisdiction). According to Five Mile Creek, “[t]he source and extent of [its] legal right to the

[Disputed Property] depends entirely on the interpretation and application of federal law.” (Doc.

1 at 2).



                                                  4
         Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 5 of 15




       But Corner Stone Ranch disagrees and has moved under Fed. R. Civ. P. 12(b)(1) and

12(h)(3) to dismiss Five Mile Creek’s complaint for lack of subject-matter jurisdiction. (Doc.

11). According to Corner Stone Ranch, “this real property case does not fall within the ‘special

and small’ category of state-law claims invoking federal question jurisdiction.” (Doc. 11 at 4)

(quoting Gunn v. Minton, 568 U.S. 251, 258 (2013)). Corner Stone Ranch’s motion is now ripe

for the court’s review.

II.    Standard

       Five Mile Creek seeks to invoke this court’s federal question subject-matter jurisdiction

under 28 U.S.C. § 1331 because it claims that its state-law quiet title action “arises under”

federal law. Under the axiomatic “well-pleaded complaint rule,” the face of the plaintiff’s

complaint must present a federal question to support federal jurisdiction. Dunlap v. G&L

Holding Grp., Inc., 381 F.3d 1285, 1290 (11th Cir. 2004) (citing Caterpillar, Inc. v. Williams,

482 U.S. 386, 392 (1987)). In other words, a federal-law defense to a plaintiff’s claim does not in

itself support federal jurisdiction. Dunlap, 381 F.3d at 1292 (citing Mobil Oil Corp. v. Coastal

Petroleum Co., 671 F.2d 419, 422 (11th Cir. 1982)). Plaintiffs usually satisfy the well-pleaded

complaint rule’s requirements by bringing a cause of action created by federal law. See

Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1295 (11th Cir. 2008) (citing Merrell

Dow Pharms., Inc. v. Thompson, 478 U.S. 804, 805–06 (1986)).

       But even if the plaintiff’s well-pleaded complaint does not contain a federal cause of

action, a plaintiff’s case may still “arise under” federal law. Bloomberg, 552 F.3d at 1295 (citing

Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308 (2005)). In Grable, the

Supreme Court emphasized that no bright-line test exists to determine federal jurisdiction under

§ 1331 and noted instead that “federal jurisdiction demands not only a contested federal issue,



                                                 5
         Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 6 of 15




but a substantial one, indicating a serious federal interest in claiming the advantages thought to

be inherent in a federal forum.” Grable, 545 U.S. at 313 (citing Chicago v. Int’l Coll. Of

Surgeons, 522 U.S. 156, 164 (1997)).

        And the Supreme Court has since clarified the circumstances under which courts may

exercise federal question jurisdiction in the absence of a federal cause of action. See Gunn v.

Minton, 568 U.S. 251, 258 (2013). In the words of the Supreme Court, “federal jurisdiction over

a state law claim will lie if a federal issue is (1) necessarily raised, (2) actually disputed, (3)

substantial, and (4) capable of resolution in federal court without disrupting the federal-state

balance approved by Congress.” Gunn, 568 U.S. at 258 (citing Grable, 545 U.S. at 313–14). But

the Supreme Court has also admonished that this form of federal question jurisdiction will exist

in only a “special and small category of cases.” Gunn, 568 U.S. at 258 (quoting Empire

Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 699 (2006)) (internal quotations

omitted).

        A state-law claim “necessarily raises” a question of federal law when the court’s

determination of the claim requires it to apply federal law. Grable, 545 U.S. at 312–13 (citing

Smith v. Kan. City Title & Tr. Co., 255 U.S. 180, 199 (1921)). And a state-law claim may

“necessarily raise” a federal question “where the vindication of a right under state law

necessarily [turns] on some construction of federal law.” Franchise Tax Bd. v. Constr. Laborers

Vacation Tr., 463 U.S. 1, 9 (1983) (citing Smith, 255 U.S. 180)). To put it another way, the mere

fact that a question of federal law may “[lurk] in the background” of the state-law claim will not

support federal question jurisdiction. Franchise Tax Bd., 463 U.S. at 12 (quoting Gully v. First

Nat’l Bank of Meridian, 299 U.S. 109, 117 (1936)).




                                                    6
         Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 7 of 15




       But because the “mere need to apply federal law in a state-law claim will [not] suffice to

open the ‘arising under’ door,” the parties must also “actually dispute” the question of federal

law. Grable, 545 U.S. at 313. The parties “actually dispute” the question of federal law where,

for example, “the [state-law] claim will be supported if the federal law is given one construction

or effect and defeated if it is given another.” Dunlap v. G&L Holding Grp., 381 F.3d 1285, 1290

(11th Cir. 2004) (quoting Mobil Oil Corp. v. Coastal Petroleum CO., 671 F.2d 419, 422 (11th

Cir. 1982)). And the state-law claim more likely “arises under” federal law where the question of

federal law represents “the only legal or factual issue contested in the case.” Grable, 545 U.S. at

315.

       As to the “substantiality” requirement, “the mere presence of a federal issue in a state

cause of action does not automatically confer federal-question jurisdiction.” Dunlap, 381 F.3d at

1290 (quoting Merrell Dow Pharms., 478 U.S. at 813). And the case likewise does not meet the

substantiality requirement where the question of federal law only has significance “to the

particular parties in the immediate suit.…The substantiality inquiry under Grable looks instead

to the importance of the issue to the federal system as a whole.” Gunn v. Minton, 568 U.S. 251,

260 (2013). The state-law claim meets the “substantiality” requirement where it presents “an

important issue of federal law that sensibly belongs in a federal court.” Grable, 545 U.S. at 315.

The Supreme Court has pointed out that it found the question in Grable “substantial” at least in

part because the court’s interpretation of federal law would be “both dispositive of the case…and

controlling in numerous other cases.” Empire Healthchoice, 547 U.S. at 700 (citing Grable, 545

U.S. at 313).

       But in Gunn, on the other hand, the Supreme Court held that a state-law legal malpractice

action that would require the state court to determine a question of federal patent law did not



                                                 7
         Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 8 of 15




meet Grable’s “substantiality” requirement because of the “backward-looking nature” of the

legal malpractice claim. 568 U.S. at 261. Unlike the question of federal tax law at issue in

Grable, a court’s resolution of the question of patent law in Gunn would not “change the real-

world result of the prior federal patent litigation,” because Mr. Minton’s patent would “remain

invalid.” 568 U.S. at 261.

       Finally, even a state-law claim that necessarily raises a disputed and substantial question

of federal law will not necessarily fall under federal question jurisdiction. Instead, “the federal

issue will ultimately qualify for a federal forum only if federal jurisdiction is consistent with

congressional judgment about the sound division of labor between state and federal courts

governing the application of § 1331.” Grable, 545 U.S. at 314.

       In Grable, for example, the Supreme Court held that a federal court’s exercise of

jurisdiction over a state-law quiet title action that raised a substantial question of federal tax law

would not “[upset] the state-federal line drawn…by Congress” because “it [would] be the rare

state title case that raises a contested matter of federal law.” Grable, 545 U.S. at 314, 315. Its

holding, the Supreme Court determined, would “portend only a microscopic effect on the

federal-state division of labor.” Grable, 545 U.S. at 315.

       Accordingly, to properly exercise federal jurisdiction over this case, the court must

determine whether Five Mile Creek’s state-law declaratory judgment and quiet-title claims

necessarily raise a disputed and substantial question of federal law that this court may determine

without disturbing the federal-state division of labor created by Congress.

III.   Analysis

       The court concludes that Five Mile Creek’s state-law quiet title action does indeed “arise

under” federal law for purposes of 28 U.S.C. § 1331; accordingly, this court may properly



                                                   8
         Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 9 of 15




exercise federal question subject-matter jurisdiction over this case. The face of Five Mile Creek’s

complaint necessarily raises a substantial and disputed question of federal law that this court may

consider without disturbing the federal-state division of labor. The court will explain its

conclusions in turn.

        A.      Necessarily Raised / Actually Disputed

        Five Mile Creek’s complaint necessarily raises a question of federal law: whether the

Trails Act allows it to build a recreational trail on the Disputed Property. The Trails Act

proclaims that the interim trail use of a railroad right-of-way does not constitute an

“abandonment” of that right-of-way for state law purposes; in other words, “[t]he Trails Act

prevents a common law abandonment of the railroad right-of-way from being effected, thus

precluding state law reversionary interests from vesting.” 16 U.S.C. § 1247. See also Jackson v.

United States, 135 Fed. Cl. 436, 443 (2017) (citing Caldwell v. United States, 391 F.3d 1226,

1229 (Fed. Cir. 2004)).

        But Under Alabama law, a railroad right-of-way or easement reverts to the servient

property owner—here, Corner Stone Ranch—when the holder of the right-of-way “abandons”

the right of way; or, in other words, discontinues using it for railroad purposes. See Monroe Cnty.

Comm’n v. Nettles, 288 So. 3d 452, 461–61 (Ala. 2019) (citing Nashville, C. & St. L. Ry. V.

Karthaus, 43 So. 791 (1907)). And the Alabama Supreme Court has held that a railroad

abandoned its right-of-way when, like here, it negotiated to sell the right-of-way to a third party

for trail use. Nettles, 288 So. 3d at 462.

        Corner Stone Ranch argues that Alabama law exclusively determines the rights Five Mile

Creek has to the Disputed Property. But the court agrees with Five Mile Creek’s argument that

the Trails Act provides the only legal basis under which Five Mile Creek could properly claim



                                                 9
        Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 10 of 15




the legal right to build a recreational trail on the Disputed Property. Without the benefit of the

Trails Act, Five Mile Creek may not even own the Disputed Property. And here, Five Mile Creek

alleges that the Surface Transportation Board has already put its imprimatur on Five Mile

Creek’s interim trail use of the Disputed Property by issuing it a NITU in 2018. To put it in the

words of the Supreme Court, Five Mile Creek’s complaint seeks the “vindication of a right under

state law”—its right to the Disputed Property—“[that] necessarily [turns] on some construction

of federal law;” namely, the Trails Act. Franchise Tax Bd. v. Constr. Laborers Vacation Tr., 463

U.S. 1, 9 (1983) (citing Smith v. Kan. City Title & Tr. Co., 255 U.S. 180, 199 (1921)).

       The parties also dispute the interpretation and application of the Trails Act for Grable

purposes. See 545 U.S. at 314. Five Mile Creek may build a recreational trail on the Disputed

Property only under the protection of the Trails Act. But Corner Stone Ranch may prevent Five

Mile Creek from building a recreational trail on the Disputed Property only by showing that the

Trails Act does not apply to Five Mile Creek’s claim to the Disputed Property. Put in the context

of the subject-matter jurisdiction inquiry, Five Mile Creek will succeed on its quiet title claim if

the court gives the Trails Act its advanced “construction or effect” but will fail on that claim if

the court gives the Act Corner Stone Ranch’s preferred “construction or effect.” See Dunlap v.

G&L Holding Grp., 381 F.3d 1285, 1290 (11th Cir. 2004) (quoting Mobil Oil Corp. v. Coastal

Petroleum Co., 671 F.2d 419, 422 (11th Cir. 1982)).

       Indeed, like the question of federal tax law raised by the quiet-title claim at issue in

Grable, the interpretation and application of the Trails Act to Five Mile Creek’s quiet-title claim

“appears to be the only legal or factual issue contested in the case.” 545 U.S. at 315. Although

Corner Stone Ranch argues that state law governs Five Mile Creek’s use of the Disputed

Property, only the Trails Act will allow Five Mile Creek to use the Property as a recreational



                                                 10
        Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 11 of 15




trail. Consequently, the court concludes that Five Mile Creek’s state quiet-title action necessarily

raises a disputed question of federal law.

        B.      Substantial / Effect on Federal-State Division of Labor

        But the “mere need to apply federal law in a state-law claim will [not] suffice to open the

‘arising under’ door.” Grable, 545 U.S. at 313. Instead, “the implicated federal issue must be

substantial.” Dunlap, 381 F.3d at 1291–92 (citing Franchise Tax Bd., 463 U.S. at 13) (emphasis

in original). At first blush, the court’s interpretation of the Trails Act in the context of this case

seems to fall into the “fact-bound and situation-specific” category of cases that the Supreme

Court has held do not support federal jurisdiction. See Gunn, 568 U.S. at 263 (quoting Empire

Healthchoice Assurance, Inc., 547 U.S. at 701). Five Mile Creek asks this court to determine its

individualized rights to one strip of disputed property; on its face, this case appears similar to

Empire Healthchoice, in which the Supreme Court held that an insurance company’s

individualized claim for reimbursement of benefits did not “arise under” federal law for purposes

of § 1331. 547 U.S. at 700.

        But Congress’s stated goals in passing the Trails Act confirm that the court’s conclusion

in this Trails Act case will bear importance “to the federal system as a whole.” Gunn, 568 U.S. at

260. As the Supreme Court pointed out, Congress determined in passing the Trails Act that

“every line is a potentially valuable national asset that merits preservation even if no future rail

use for it is currently foreseeable.” Preseault v. I.C.C., 494 U.S. 1, 19 (1990) (emphasis added).

Unlike Mr. Minton’s patent in Gunn v. Minton, which would remain invalid regardless of a

court’s interpretation of federal law, this court’s interpretation of the Trails Act will determine

whether Five Mile Creek can preserve the Disputed Property as a “valuable national asset.”

Preseault, 494 U.S. at 19. And this court’s interpretation of the Trails Act may well control in



                                                   11
           Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 12 of 15




other cases, as the parties have not provided—nor has the court found—any Eleventh Circuit

authority interpreting the Trails Act in a situation similar to the one at hand. See Gunn, 568 U.S.

at 262 (citing Empire Healthchoice, 547 U.S. at 700) (claim more likely to qualify as

“substantial” for Grable purposes where “state court’s resolution of the federal question ‘would

be controlling in numerous other cases’”).

       More importantly, however, the interpretation of the Trails Act presents “an important

issue of federal law that sensibly belongs in a federal court.” Grable, 545 U.S. at 315. Federal

law governs railroad abandonments, and Congress has a long history of regulating railroad

abandonments. Preseault, 494 U.S. at 5 n.3, 6, 19 (citing Colorado v. United States, 271 U.S.

153 (1926)). And Five Mile Creek claims in this case that the STB invoked its authority under

the Trails Act to suspend the abandonment of the Disputed Property to allow for interim trail use.

See 16 U.S.C. § 1247(d).

       The court also expresses some concern about a decision of the Alabama Supreme Court

that would likely govern this case had Five Mile Creek filed it in Alabama state court. See

Monroe Cnty. Comm’n v. Nettles, 288 So. 3d 452 (Ala. 2019). The Court in Nettles held that the

owner of a railroad right-of-way abandoned the right-of-way under Alabama common law and

affirmed the decision of a lower court to quiet title to the right-of-way in the servient

landowners. 288 So. 3d at 462. But, as this court explained above, federal law—not state

common law—governs the abandonment of railroad rights-of-way, and the STB has the

“exclusive and plenary” authority to allow interim trail use of a railroad right-of-way. Preseault,

494 U.S. at 8 (quoting Chi. & N.W. Transp. Co. v. Kalo Brick & Tile Co., 450 U.S. 311, 321

(1981)).




                                                 12
        Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 13 of 15




       Chief Justice Parker authored a strong dissent in Nettles expressing concern that the

Court’s decision ignored both the Trails Act and former Alabama Supreme Court precedent on

the issue of railroad right-of-way abandonment. See 288 So. 3d at 462–67 (Parker, C.J.,

dissenting). And an appellate court in Illinois examined Nettles and reached the same conclusion

as Chief Justice Parker: that the Nettles decision ignored federal law. Burgoyne, LLC v. Chi.

Terminal R.R. Co., --- N.E.3d ----, ---- 2020 WL 3470523, at *10 (Ill. App. Ct. June 25, 2020).

       The murky status of potentially dispositive Alabama law supports the court’s conclusion

that the Trails Act question this court must decide meets § 1331’s “substantiality” requirement.

The federal system has a “serious interest” in “claiming the advantages thought to be inherent in

a federal forum;” namely, the federal interpretation of a federal law that exclusively governs the

abandonment and interim trail use of former railroad rights-of-way. See Grable, 545 U.S. at 313.

This federal interest carries particular weight where, as here, a questionable state court decision

“stand[s] as binding precedent” for future claims under the Trails Act. Gunn, 568 U.S. at 264–65.

       And finally, the court concludes that its exercise of jurisdiction over Five Mile Creek’s

case will not disturb the federal-state balance of labor. See Grable, 545 U.S. at 315. As the

Supreme Court in Grable succinctly explained, “it will be the rare state title case that raises a

contested matter of federal law.” Grable, 545 U.S. at 315. The court concludes that this case falls

into the “rare” exception carved out by Grable. 545 U.S. at 315. As the court has already

explained, the parties have not pointed the court to any Eleventh Circuit authority from either the

district or appellate level interpreting the Trails Act, and the court has located only two reported

decisions from Alabama courts interpreting the Act. See Nettles, 288 So. 3d 452; Chatham v.

Blount Cnty., 789 So. 2d 235 (Ala. 2001). Although state quiet-title actions in general certainly




                                                 13
        Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 14 of 15




do not qualify as “rare,” the dearth of reported decisions demonstrates that state quiet-title

actions involving the Trails Act do not frequently come before any court.

       Although not binding, the Ninth Circuit has reached the same conclusion in a couple of

cases with facts very similar to those at hand. In Hornish v. King County, 899 F.3d 680, 689 (9th

Cir. 2018), the court concluded that the defendant owner of a railroad right-of-way properly

removed a state quiet title action brought by the servient landowners because, like here, the

action would require the court to determine whether “the Trails Act creates, supplements, or

replaces any previously existing railroad easement.” And in the pre-Grable case of King County

v. Rasmussen, 299 F.3d 1077, 1082 (9th Cir. 2002), the court faced a situation identical to the

one at hand: the owner of a railroad right-of-way alleged “that it had a legal right to the strip of

land in question even if the original deed conveyed only an easement” based on the Trails Act,

16 U.S.C. § 1247(d). The Ninth Circuit concluded that this allegation constituted a “federal

question on the face of the well-pleaded complaint” and ratified that conclusion post-Grable. See

Hornish, 899 F.3d at 691 n.2 (quoting Rasmussen, 299 F.3d at 1082).

       In sum, the court concludes that Five Mile Creek’s state-law case “arises under” federal

law for the purposes of 28 U.S.C. § 1331; the court will accordingly exercise federal question

subject-matter jurisdiction over this case.

IV.    Conclusion

       For the reasons explained above, Five Mile Creek’s state-law quiet title action “arises

under” federal law, so this court will exercise jurisdiction over it under 28 U.S.C. § 1331. The

court will DENY Corner Stone Ranch’s Motion to Dismiss for Lack of Subject-Matter

Jurisdiction (doc. 11) and will enter an order to that effect contemporaneously with this Opinion.




                                                 14
Case 2:20-cv-01037-KOB Document 19 Filed 05/06/21 Page 15 of 15




DONE and ORDERED this 6th day of May, 2021.




                               ____________________________________
                               KARON OWEN BOWDRE
                               UNITED STATES DISTRICT JUDGE




                                 15
